         Case 1:17-cr-00611-AT Document 690 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,                                               ORDER

                                                                 FILED UNDER SEAL
              -against-

JOEY COLON,                                                         17 Cr. 611-2 (AT)

                            Defendant.
ANALISA TORRES, District Judge:

        It is hereby ORDERED that the status conference scheduled for October 2, 2019 is
ADJOURNED to January 7, 2020, at 11:00 a.m. By December 20, 2019, the parties shall
advise the Court, via email, how they wish to proceed at the conference.

       SO ORDERED.

Dated: September 13, 2019
       New York, New York



                                                                  ANALISA TORRES
                                                               United States District Judge
